DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Response to Amendment
The Amendment filed 11/25/2020 has been entered.  Claims 1-20 remain pending in the application.  Claims 14-20 have been withdrawn.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown first in the sentence.  Limitations from the claims are shown within parentheses.  Examiner interpretations are shown in italics.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1).
Regarding claim 1, Keshavan teaches fabrication of components for use as or with downhole tools using such types of additive manufacturing (a method; paragraph [0012]).  Keshavan teaches depositing a first layer on a substrate and depositing multiple sequential layers at least partially adjacent the first layer, and that in some embodiments, at least a portion of each of the multiple sequential layers are made of the same material mixture or composition as adjacent portions of adjacent layers, but the present disclosure is not so limited and may include adjacent layers with different material mixtures and/or compositions (paragraph [0013]).  Keshavan teaches that the binder or adhesive may be used to bind the first layer and multiple sequential layers together to form the mold or component part (depositing successive layers of a first binder and first particles comprising a first material using a layering device to build a first green segment; paragraph [0014]).  Keshavan teaches that the successive layers may include a material mixture that is the same as that used in the deposition of the first layer or at least one of the successive layers may include a substantially different material mixture (depositing successive layers of a second binder and second particles comprising a second material different than the first material using the layering device to build a second green segment; paragraph [0028]).  Keshavan teaches that at least one of the first composition and second composition may include powdered materials (first and second particles; paragraph [0029]).  Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (the component comprising at least two segments; building each segment separately; assembling the at least two formed by the additive manufacturing process may be infiltrated to further strengthen the bond of the material composition (emphasis added; paragraph [0017]).  Keshavan fails to explicitly state that the mold or component is assembled first, and then the mold or component is infiltrated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration process of Keshavan to ensure that the component is fully assembled, i.e., assembling the first green segment and the second green segment together to form a green component, first and then infiltrating the assembled component in order to strengthen the fully assembled component.  
Regarding claim 3, Keshavan teaches the method of claim 1 as stated above.  Keshavan teaches that a layer of the binder or adhesive may be deposited between layers of the material composition (paragraph [0014]).  
Regarding claims 4-5, Keshavan teaches the method of claim 1 as stated above.  Keshavan teaches that when applied separately from the material composition, the binder or adhesive may be selectively placed at certain areas of the deposited material composition by the layering device (paragraph [0014]).  Keshavan teaches that the selective placement of the binder or adhesive may serve to define the final morphology of the formed component/mold, as in some instances only areas of the material composition in substantially close contact with the binder or adhesive will be bound together to form the component (paragraph [0014]).  Keshavan teaches that gradients of different types of materials may be formed in the component, for example, by depositing varying ratios of constituents of a material mixture, layer by layer to build 
Regarding claim 6, Keshavan teaches the method of claim 1 as stated above.  Keshavan teaches that the selective placement of the binder or adhesive may serve to define the final morphology of the formed component/mold, as in some instances only areas of the material composition in substantially close contact with the binder or adhesive will be bound together to form the component (paragraph [0014]).  Keshavan teaches that gradients of different types of materials may be formed in the component, for example, by depositing varying ratios of constituents of a material mixture, or by depositing a material mixture with similar composition but varying particle sizes, layer by layer to build the geometry of the component (paragraph [0036]).  Keshavan teaches that a constituent of a material mixture may be deposited throughout a layer by a nozzle of a layering device in gradually changing amounts, while one or more other nozzles of the layering device may deposit other constituents of the material mixture in varying amounts, thereby creating a material mixture layer with a gradually changing ratio of constituents (binder is a constituent; paragraph [0036]).  Keshavan teaches that a layering device having more than one nozzle may be used to deposit a single layer with varying particle sizes throughout the single layer, where one nozzle may deposit a material having one range of particle size and another nozzle may deposit a material 
Regarding claim 7, Keshavan teaches the method of claim 1 as stated above.  Keshavan teaches that the mold is designed in discrete sections which interconnect (interlocking features) to form the mold (paragraph [0012]).  Keshavan teaches that according to embodiments of the present disclosure, additive manufacturing may be used to form a mold for fabricating components used in drilling operations, or to form the components themselves (paragraph [0013]).  Keshavan teaches that such additive manufacturing techniques allow for the part (whether it is the mold or component) to be formed by depositing sequential or successive layers of selected material in designated regions (teachings related to making a part may apply to both making a mold and making a component; paragraph [0013]).  
Regarding claim 8, Keshavan teaches the method of claim 1 as stated above.  Keshavan teaches that in some embodiments, the mold or component formed by the additive manufacturing process may be infiltrated to further strengthen the bond of the material composition (paragraph [0017]).  Keshavan teaches that when a component is being formed, tungsten powder may be infiltrated with a copper based alloy to strengthen the component (paragraph [0017]).  
Regarding claims 9 and 10, Keshavan teaches the method of claim 1 as stated above.  Keshavan teaches that at least one binder or adhesive may be provided during manufacturing to bind the first layer and successive layers together to form the component geometry (one binder reads on wherein the first binder and second binder have the same material composition; paragraph [0033]).  
Regarding claim 11, Keshavan teaches fabrication of components for use as or with downhole tools using such types of additive manufacturing (a method; paragraph [0012]).  Keshavan teaches that a component design 10 generated with a CAD system 12 is transferred to a layering device 14 which may then begin to construct a mold for the component design 10 by dividing the solid model using horizontal planes 16 into thin cross-sectional, two dimensional, layers revealing a cross-sectional outer mold line 18 of the desired component shape (designing a component using a computer aided design program; paragraph [0037]).  Keshavan teaches that the binder or adhesive may be used to bind the first layer and multiple sequential layers together to form the mold or component part (depositing a binder and matrix material layer by layer using a layering device to build each segment; paragraph [0014]).  Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (the component comprising at least two segments; building each segment separately; assembling the at least two segments together to form a green component; paragraph [0012]).  Keshavan teaches that the selective placement of the binder or adhesive may serve to define the final morphology of the formed component/mold, as in some instances only areas of the material composition in substantially close contact with the binder or adhesive will be bound together to form the component (paragraph [0014]).  Keshavan teaches that .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1), as applied to claim 1 above, and further in view of Newell et al. (US 5932055 A).
Regarding claim 2, Keshavan teaches the method of claim 1 as stated above.  
Keshavan teaches that after building the component or mold geometry, one or more of the at least one binder may be removed from the component, for example, by heating or by chemical decomposition (paragraph [0033]).  Keshavan is silent regarding placing the green component into a vacuum furnace; and heating the green component to burn out the first binder and second binder.  
Newell is similarly concerned with Rapid Prototyping and Manufacturing (RPM) (column 1, lines 29-43).  Newell teaches that the green form part is placed in a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the burn out step of Keshavan to take place in a vacuum furnace, as taught by Newell to assist in the off-gassing of the binder as well as prevent the metal from oxidizing excessively during its time at elevated temperatures.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1), as applied to claim 11 above, and further in view of Stevens (US 20100006345 A1).
Regarding claim 12, Keshavan teaches the method of claim 11 as stated above.  
Keshavan is silent regarding hot isostatic pressing the component.  
Stevens is similarly concerned methods of forming bit bodies for earth-boring bits including assembling green components that have been infiltrated (abstract).  Stevens teaches hot isostatic pressing the green body or brown body to provide a bit body having a desired final density (abstract).  Stevens teaches that a plurality of green powder components are provided and assembled to form a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Keshavan to add hot isostatic pressing, after infiltration, as taught by Stevens to essentially eliminate any internal voids and microporosity which remain after infiltration.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1), as applied to claim 11 above, and further in view of Butcher et al. (US 6209420 B1).
Regarding claim 13, Keshavan teaches the method of claim 11 as stated above.  
Keshavan is silent regarding placing at least one insert in the green component prior to infiltrating, the at least one insert comprising a material having a melting temperature greater than the metallic infiltrant.  
Butcher teaches that bits fabricated according to the method of the present invention provide the ability to alter cutter size, placement, orientation and details of the bit surface topography at will via a CAD system and execute such changes in the form of a new “custom” bit design as required (a method, comprising: designing a component using a computer aided design program; column 9, lines 4-16).  Butcher teaches that the method may be employed to fabricate an entire bit body, or bit body components which may be subsequently assembled with other components to form the bit body (the component comprising at least two segments; column 1, lines 22-32).  Butcher teaches that the layers of binder powder and matrix powder may be alternately deposited (depositing a binder and matrix material layer by layer using a layering device to build each segment separately; column 3, lines 34-50).  Butcher teaches that it is further contemplated that any and all of the embodiments of the method of the present invention may be employed to fabricate a bit body component instead of an entire bit body (column 8, line 54 – column 9, line 3).  Butcher teaches that in such a variation, an element of the three-dimensional “solid” model is defined by 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration process of Keshavan to add thermally stable products such as diamond cutting elements to the bit body, as taught by Butcher, to enable secure attachment of a cutting surface which is wear resistant and thermally stable, and which is not able to be manufactured additively with the component, such as diamond.  

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.  Regarding Keshavan, Applicant argues that Keshavan does not disclose that, "after forming the green component [from the first green segment and the second green segment], infiltrating the green component with a metallic infiltrant to form .  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733